PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
IDEMITSU KOSAN CO., LTD.
Application No. 16/555,192
Filed: 29 Aug 2019
For: AROMATIC AMINE DERIVATIVE AND ELECTROLUMINESCENCE DEVICE USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.78(e) filed June 20, 2022, requesting acceptance of unintentionally delayed claims under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications.  

The petition under 37 CFR 1.78(e) is GRANTED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by the following:

The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Applicant has submitted the petition fee as set forth in § 1.17(m), a corrected ADS with proper markings, and a statement of unintentional delay. Additionally, the petition contains a statement by applicant’s patent practitioner setting forth the facts and circumstances surrounding the extended delay in support of a conclusion that the entire period of delay was unintentional.

Upon review of the petition and the statement by the patent practitioner, the Office finds applicant has satisfies all the requirements under 37 CFR 1.78(e). Accordingly, the claims under 35 U.S.C. 120 for the benefit of the prior-filed applications are accepted as being unintentionally delayed.  

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

This application claims priority to a Japanese Application as identified in the original ADS. Applicant remains ultimately responsible for the submission of a certified copy of the foreign application within the period set forth in 37 CFR 1.55(a) unless an exception under 37 CFR 1.55(h), (i), or (j) applies. 

A corrected Filing Receipt accompanies this decision on petition.

This application is being forwarded to Technology Center Art Unit 1786.

Questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt